People v Bridges (2016 NY Slip Op 07092)





People v Bridges


2016 NY Slip Op 07092


Decided on October 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2016

Friedman, J.P., Andrias, Moskowitz, Gische, Gesmer, JJ.


2062 4483/10

[*1]The People of the State of New York, Respondent,
vSteffon Bridges, Defendant-Appellant.


H. Fitzmore Harris, P.C., New York (Fitzmore Harris of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Noah J. Chamoy of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Patricia DiMango, J.), rendered September 16, 2013, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The court properly exercised its discretion in enhancing defendant's negotiated sentence from three to four years due to his failure to appear in court on time for sentencing, where defendant had previously not been on time and the court had warned him that it would sentence him to as much as seven years if he did not appear on time for sentencing (see People v Marrero , 246 AD2d 402 [1st Dept 1998], lv denied  91 NY2d 975 [1998]). We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2016
CLERK